OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(512) 329-0050 Date of fiscal year end:February 29, 2012 Date of reporting period: February 29, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CM Advisors Family of Funds Annual Report 2012 CM Advisors Fund CM Advisors Small Cap Value Fund CM Advisors Opportunity Fund CM Advisors Fixed Income Fund February 29, 2012 This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisors Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. CM Advisors Family of Funds Letter to Shareholders April 2012 Dear Shareholders, CM Advisors Fund (symbol: CMAFX) For the fiscal year ended February 29, 2012, CM Advisors Fund (the “Fund”) returned 1.11% versus 4.45% for its benchmark, the Russell 3000 Index (the “Index”). For the fiscal three-year annualized return, the Fund returned 23.52% versus 26.50% for the Index. Calendar year 2011 was particularly unstable for governments, economies, and the world at large, marked by uprisings throughout the Middle East, the European debt crisis, Standard and Poor’s downgrade of U.S. government debt, the Japanese earthquake and tsunami, and the Thailand floods. While this is not a complete list of the troublesome events that occurred during 2011, the uncertainty created by these events, coupled with the Fed’s actions aimed at increasing liquidity, led to significant equity and bond market volatility worldwide. In the U.S., the major equity markets had positive returns for the first half of the year, only to suffer sharp declines in the third quarter as investors digested what felt like a continual barrage of negative events. By late summer, the consensus economic view was that the U.S. was headed for a recession. As a result, from June 30, 2011 through September 30, 2011, the Fund declined 14.12% while the Index declined 15.28%. In response to the mounting uncertainty, the Fed, never shy of adding liquidity to the market, instituted “Operation Twist” and backstopped the Euro Zone by advancing the ECB dollar-backed swap lines. In the second half of 2011, however, the U.S. economy proved more resilient than consensus expectations had feared. By calendar year end, the Fund and equity markets in general had recovered most of their third-quarter losses. The fourth quarter return for the Fund was 10.27% versus 12.12 % for the Index. Before discussing the details of the Fund and its trading activity during the past year, it is important to restate that the Fund is an all-cap fund, which means it invests in companies across the market-capitalization spectrum. (For purposes of this Fund, we consider various cap sizes as follows: large cap $10 billion market cap and up, mid cap $2.5 billion market cap to $10 billion market cap, and small cap $2.5 billion market cap and less.) Over time, the Fund’s weighting within each cap size will vary based on the valuation levels of stocks among the various market capitalizations. Additionally, the Fund’s total equity exposure will vary based on equity valuation levels in general. The chart below illustrates how the weightings can change. Weights Market-Cap Analysis Date % Cash % Equity % Large Cap % Mid Cap % Small Cap 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 2 Weights Market-Cap Analysis Date % Cash % Equity % Large Cap % Mid Cap % Small Cap 7/31/2011 8/31/2011 9/30/2011 10/31/2011 11/30/2011 12/31/2011 1/31/2012 2/29/2012 Note: The Fund’s fiscal year covers the period 3/01/2011 through 2/29/2012. However, the chart dates back to 12/31/2010 for additional comparison purposes. Source: Factset Portfolio Analytics. Looking back to December 31, 2010, the Fund’s portfolio allocation was 12.75% cash equivalents and 87.25% equities. Breaking down the equities, large-cap stocks represented 59.97% of the portfolio, mid-cap stocks 9.68%, and small-cap stocks 17.60%. By February 28, 2011, the Fund’s equity position declined to 74.16% as rising stock prices caused many of the Fund’s holdings to reach their sell targets. With few cheap stocks meeting our disciplined buy criteria, we found few replacements for the cash proceeds generated from these sales. Thus, cash equivalent levels increased to 25.84% by default. As stock prices continued higher through the end of April, our internal reward-to-risk metric became less and less favorable. As such, we continued to see more sales than buys, resulting in the Fund’s cash equivalent position reaching its 2011 peak at 29.91%. The equity mix relative to cap size also changed during this period. As of April 30, 2011, the Fund’s large-cap holdings decreased to 49.07% from higher levels just four months earlier, the mid-cap holdings stayed roughly the same, and the small-cap holdings reached their lowest representation of calendar year 2011 at 11.29%. During the rising market in the second quarter of 2011, our higher cash level meant the Fund gave up some performance relative to the Index. However, during the third quarter, greater uncertainty created by the events mentioned earlier caused the equity markets to sell off dramatically, with small-cap indexes declining more than large-cap indexes. For example, from June 30, 2011 through September 30, 2011, the Russell 2000 Index (an index of smaller companies) declined 21.87% versus the S&P 500 Index (an index of larger companies) which declined 13.84%. As a result of the steep sell-off, smaller-cap stocks became cheaper than larger-cap stocks and consequently offered higher reward-to-risk opportunities. Thus, with plenty of cash from sales made in the spring, the Fund increased its total equity weighting, particularly towards small-cap companies. On September 30, 2011, the Fund’s equity exposure had increased to 89.38%, with small-cap stocks now representing 20.89%, and cash equivalents dropping to one of the year’s lowest levels at 10.62%. In our opinion, these portfolio moves reflected significantly better equity values than were available just six months earlier and were a direct result of the heightened uncertainty and market volatility experienced over the summer of 2011. During the fourth quarter of 2011, equity markets rose sharply, recovering most of their third quarter losses, with small-cap indexes outperforming large-cap indexes, From September 30, 2011 until the 3 end of the Fund’s fiscal year (February 29, 2012), once again more of the Fund’s stocks were reaching their sell targets than buy points. As a result, cash equivalent holdings increased from 10.62% at the end of September 2011 to 18.10% on February 29, 2012. In addition to the tilt towards small-cap stocks during the second half of 2011, the Fund also increased its weighting of domestically-oriented companies as the fear of the recession created a terrific buying opportunity for these companies. Specifically, we increased the Fund’s weighting to home builders, engineering and construction firms, building materials companies, auto parts suppliers, and office furniture manufacturers. Additionally, the severe Thailand floods disrupted many technology supply chains during the third and fourth quarters of 2011, which led to disappointing earnings and lower stock prices for many companies in this sector. During this period, we took advantage of this short-term disruption and added to the Fund’s technology exposure. At the same time, we reduced the Fund’s exposure in many of the large multinational consumer staple companies as investors rushed to safety and bid up the prices of larger-cap dividend stocks to levels that reached our sell targets. After years of headwinds facing the domestic economy, the U.S. appears to be sowing the seeds for a slow but sustained recovery, benefitting from increased manufacturing competiveness relative to Europe and Asia, the continuing use of technology to drive productivity gains, and a growing competitive advantage in several industries as a result of the low and sustainable price of North American natural gas. We also see increasing evidence of a housing recovery. Housing directly and indirectly accounts for roughly 24% of the U.S. economy, so any help from the housing market could be significant when considering overall growth. This is not to say all our domestic problems have been solved; quite the contrary, there is much work to be done. But, in our opinion, it does appear as if the state of the U.S. economy is improving in absolute terms and, at the very least, on a relative basis. As a whole, Europe faces severe structural problems, which include an aging population, lower productivity, a less-competitive and inflexible labor force, and rising energy costs. Furthermore, Europe must dig itself out from under its heavy debt burden. In addition, the low cost labor arbitrage that China has enjoyed for the past decade looks to be closing. Factoring in the recent wage growth, high employee turnover, incremental shipping costs, piracy and weak property rights, manufacturing in China has begun to lose much if its previous luster. While a 2012 recession remains the dominant call by many leading economists, recent data suggests otherwise, though it is certainly not definitive. Our view is that we will not have a recession in 2012, but that we will have pockets of growth within a slow growth economy. However, in our disciplined stock valuation process, we assume a recession occurs. Separately, we expect index returns to reflect the larger economic growth projections, while individual stocks are likely to reflect the growth within their respective end markets. With that back drop, the Fund will continue to migrate towards companies whose end markets benefit from developing structural advantages, recognizing that the overall economy will remain slow and susceptible to policy errors in Washington and monetary errors at the Fed. Therefore, we will remain opportunistic. CM Advisors Small Cap Value Fund (symbol: CMOVX) CM Advisors Small Cap Value Fund (the “Fund”) began operations on April 15, 2011, which, as it turns out, coincided with the 2011 peak of its benchmark, the Russell 2000 Value Index (the “Index”). From inception through the Fund’s fiscal year ended February 29, 2012 (10.5 months), the Fund declined 0.17% versus a decline of 2.55% for the Index. 4 The five industries contributing the most to the Fund’s performance during the fiscal year were: Industry Percentage of Fund Assets as of February 29, 2012 Homebuilding 3.59% Building Products 6.96% Human Resource and Employment Services 5.86% Electrical Components and Equipment 7.53% Health Care Supplies 0.68% The five industries detracting the most from the Fund’s performance during the fiscal year were: Industry Percentage of Fund Assets as of February 29, 2012 Oil & Gas Exploration & Production 2.12% Specialized Consumer Services 1.04% Steel 2.14% Semiconductor Equipment 5.72% Property & Casualty Insurance 3.66% A core focus of the Fund is to invest in companies with low financial leverage (i.e., strong balance sheets), high operating leverage (i.e., potential for margin expansion), and depressed valuations (i.e. potential for P/E multiple expansion). As of February 29, 2012, the weighted long-term debt-to-capital ratio of the 57 equity holdings in the Fund is 12.42% compared to 32.83% for the Index. Moreover, the combined companies in the Fund, on a weighted basis, have no net debt when adjusting for the cash on their balance sheets. Further highlighting the values we believe we have accumulated at the end of the fiscal year, the Fund has a weighted harmonic1 average enterprise value-to-sales ratio of 0.42 versus 1.37 for the Index. The Fund’s price-to-tangible book ratio is 1.50 versus 1.93 for the Index. It is important to recognize that financial stocks make up approximately 36% of the Index, and these stocks typically sell for low multiples of book. Thus, this one sector can distort the average price-to-tangible book ratio. If we exclude financial sector stocks from the mix, the Fund’s price-to-tangible book ratio stays roughly the same at 1.55. However, the ratio jumps up to 2.51 for the Index. In addition, according to data accumulated by FactSet, the consensus estimated 3- to 5-year earnings growth of the companies held in the Fund is 11.19% compared to 10.41% for the Index. [Definition: 1The harmonic average tends to mitigate the impact of large outliers and aggravate the impact of small ones as compared to an arithmetic mean which does not.] To date, we have found most of our values in the smaller deciles within the small-cap universe, though this is sure to change over time. For example, as of February 29, 2012, the weighted average market cap for the Fund is approximately $807.9 million versus $1.143 billion for the Index. The weighted median market cap for the Fund is approximately $476.5 million versus $1.014 billion for the Index. We continue to see many small-cap companies running lean and efficient operations, having reduced costs over the past couple of years. While there is still work to be done to improve the overall economy, progress is being made throughout much of corporate America. We will continue to focus on companies with strong balance sheets and good business fundamentals, such as sales and earnings, as we believe it is a matter of time before incremental revenue gains produce faster earnings growth and higher stock prices. 5 With just 1.5 months to go before the Fund completes its first twelve months of operation, it is important to review several key aspects of our investment philosophy and process. First and foremost is seeking a margin of safety. This principle is incorporated into the investment process during individual stock selection and during portfolio construction. For individual stock selection, after we have determined that a company’s balance sheet is sufficiently strong, we attempt to quantify a “worst case” scenario, or how low its price might decline in a bad environment. To do this, we look at the company’s history through prior recessions and bear markets to examine two crucial factors: 1) Operating performance: How far did revenues, cash flows and margins fall? 2) Market valuation: How low did the market multiples get on revenues, cash flows and book value? We perform a similar analysis to determine our sell point using the company’s performance and market valuations during good times. As a final check, we assess the soundness of the industry for the simple reason that businesses in structural decline are almost never priced cheap enough by the market. In constructing the portfolio, our goal is to own stocks with the best reward (upside to our sell point) versus risk (downside to our worst case) and then mitigate concentration risk via position and industry size limits. Individual positions are typically limited to 2.5% of Fund assets at cost, while industries are typically limited to 15% of Fund assets (at the third level of GIC codes). The portfolio is monitored daily and evaluated against new ideas in an attempt to make sure we own the best opportunities based on our reward-to-risk criteria. We embrace volatility rather than fear it. This is another core principle deeply imbedded in our investment philosophy. Small-cap stocks are notoriously volatile and create strong emotions of fear and greed among investors. The goal of our rigorous valuations and margin of safety principle is to give us the confidence to take advantage of market volatility, especially at the extremes, rather than fall victim to the fear and panic that is often widespread during these times. During the Fund’s short history, we have been executing according to plan and believe that we are off to a good start. CM Advisors Opportunity Fund (symbol: CMOGX) For the fiscal year ending February 29, 2012, CM Advisors Opportunity Fund (the “Fund”) declined 4.47% versus an increase of 2.38% for its benchmark, the Russell 2000 Growth Index (the “Index”). Most of the Fund’s underperformance for the fiscal year occurred in October 2011 and January 2012, and was largely attributable to its sizable cash position and concentration in smaller companies within the small-cap universe. As mentioned in the inaugural letter last year, a primary goal of the Fund is to achieve long-term growth of capital in the universe of small-cap and micro-cap growth companies. The Fund seeks companies that not only have above-average expectations for earnings growth, but that also meet our strict valuation criteria that we believe provides a margin of safety for this volatile group of equities. As a result, the outcomes of the Fund are very seldom correlated with the outcomes of the Index. This fiscal year was no exception. Due to our strict valuation and buy discipline, there will be times when the Fund will be under-invested in equities relative to the Index. In addition, the Fund will use its ability to short-sell securities to modulate the volatility of its equity holdings. Higher cash levels and short positions typically act as defensive positions for the Fund, as was the case when the small-cap growth category of stocks declined from May 2011 through October 3, 2011. Because of the Fund’s modest exposure to equities relative to the Index, as well as its short position, while the Index declined 29.46% during this time, the Fund’s decline was roughly half at 14.62%. 6 As the market was hitting bottom on October 3, 2011, the Fund’s equity holdings represented 36.60% of the portfolio, while its cash equivalents position was 63.40%, one of the highest levels of the year. Though this defensive portfolio allocation helped to preserve the Fund’s capital when the market was in decline, it became a drag on performance when the market began to rebound. The Fund’s underperformance relative to the Index, however, was caused more by its underweighting to companies with market capitalizations of $1.3 billion or greater than its high cash position. If we sort the companies within the Index from highest market cap to lowest market cap and then divide this list into quintiles, or 20% increments, over 49% of the companies fell in to the top quintile during the Fund’s fiscal year. Collectively, this quintile of the largest small-cap stocks, all with $1.3 billion or greater market capitalizations, generated a positive return of 15.65%. Conversely, the remaining four quintiles collectively lost money. Thus, the positive return for the Index was derived from the largest of the small-cap stocks. In comparison, only 16.95% of the companies within the Fund had market capitalizations of $1.3 billion or greater. Although the Fund’s largest small-cap stocks handily outperformed their peers in the Index 30.06% versus 15.65% respectively, it was not enough to overcome the Index’s hefty weighting to this quintile. Furthermore, the Fund’s smaller companies also lost money. Thus, due to this cap-size differential and allocation, the overall Fund results were negative. It should be noted that higher market capitalization names tend to outperform when the public reduces its tendency to take on risk and/or when the marketplace expects higher future inflation.Although the Fund has underperformed the Index since its inception through February 29, 2012, it has been our management experience to see, in the world of small-cap companies, fairly dramatic swings in performance metrics when compared to a benchmark. We strongly believe our disciplined valuation methodology will prove successful over time. CM Advisors Fixed Income Fund (symbol: CMFIX) For the fiscal year ended February 29, 2012, CM Advisors Fixed Income Fund (the “Fund”) returned 6.37% versus 8.37% for its benchmark, the Barclays U.S. Aggregate Bond Index (the “Index”). According to Morningstar® Inc.*, a nationally recognized mutual fund rating service, this one-year performance ranked the Fund 24 out of 246 multisector bond funds. Over the past three fiscal years that ended February 29, 2012, the Fund returned 11.36% annualized versus 7.52% for the Index. Over the past five fiscal years ended February 29, 2012, the Fund returned 7.06% versus 6.36% for the Index, ranking the Fund 15 out of 148 multisector bond funds, according to Morningstar®. The Fund’s strong performance over these past five years, both in absolute percentages and relative to the Index, was driven in large part by its weighting in corporate bonds and long-term Treasuries. CM Advisors Fixed Income Fund has the ability to invest in any fixed income security meeting our investment criteria. Below is a table showing the allocation of the Fund’s assets since June 30, 2007. This table illustrates how our discipline and methodology for investing in fixed income securities has worked over the years. In June 2007, long-term U.S. Treasury bonds appeared to be the best values, and therefore the Fund had 90.47% of its assets invested in these securities. By the end of 2007, however, cash was king again, and we sold off the long bonds thus bringing the Fund’s cash equivalent position up to 92.15%. Within a few months, U.S. corporate bonds began hitting our disciplined buy points, and by the end of December 2008, the Fund had 73.34% of its assets invested in these securities. From 2009 through June 2011, the Fund continued to hold U.S. corporate bonds and also found opportunities to trade long-term Treasuries. Since that time, the Fund has sold off its Treasury bonds and notes, while at the same time added a few percentage points to its weighting in U.S. corporate bonds. The biggest change over the past nine months, however, is that cash has risen to its highest level 7 since the end of 2010 as we have found very few values that meet our investment criteria. We are confident, though, that opportunities will present themselves in due time. Until then, we will remain patient and disciplined. CM Advisors Fixed Income Fund (symbol: CMFIX) Fund Allocation 06/30/07 12/31/07 06/30/08 12/31/08 06/30/09 12/31/09 Cash & Equivalents 9.53% 92.15% 48.27% 26.66% 29.23% 30.57% U.S. Treasury Bonds 90.47% 7.85% 14.31% 0.00% 6.50% 5.74% U.S. Treasury Notes 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% U.S. Corporate Bonds 0.00% 0.00% 37.42% 73.34% 63.77% 63.30% Bond Mutual Funds 0.00% 0.00% 0.00% 0.00% 0.50% 0.39% Total 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% CM Advisors Fixed Income Fund (symbol: CMFIX) Fund Allocation 06/30/10 12/31/10 06/30/11 12/31/11 02/29/12 Cash & Equivalents 42.05% 57.85% 48.74% 58.95% 56.02% U.S. Treasury Bonds 8.83% 2.67% 7.53% 0.00% 0.00% U.S. Treasury Notes 0.00% 1.20% 8.10% 0.00% 0.00% U.S. Corporate Bonds 48.83% 38.06% 35.43% 40.01% 42.91% Bond Mutual Funds 0.29% 0.22% 0.20% 1.04% 1.07% Total 100.00% 100.00% 100.00% 100.00% 100.00% U.S. Treasury bonds are long-term government bonds. Cash & equivalents include money market funds and U.S. Treasury bills. The bond mutual funds category holds high yield securities. Source: Century Management To gain further insight into the Fund’s portfolio characteristics, the table below highlights its weighted-average characteristics as of February 29, 2012. CM Advisors Fixed Income Fund Weighted Averages as of February 29, 2012 Average Yield to Maturity (includes cash) 2.60% Average Maturity (years) Average Coupon (%) 3.02% Average Duration (years) Number of Issues 77 Source: Bloomberg, LP and IDC The Fund entered fiscal year 2012 with 7.70% invested in long-term U.S. Treasuries. In early March 2011, there was general market optimism that a second round of quantitative easing from the Federal Reserve, commonly referred to as QE2, would spark an economic upturn in the U.S. economy, and as a result, the long-term U.S. Treasury yields peaked at 4.66%. However, given the strong positive correlation between long-term Treasury yields and nominal GDP, they moved off their peak down to 4.20% by late June as the economy suffered a number of setbacks in the first half of last year. These setbacks included 8 the fading short-term growth benefits from QE2 as nominal GDP began to decline, the damaging tsunami and earthquake in Japan that would disrupt global supply chains for many items such as autos and computer components, and the sovereign debt crisis in Europe entering a new phase with a focus on Greece and other weaker sovereigns. Also during this time, investment grade bond yields followed the general declining trend of the long-term U.S. Treasury yields. The Moody’s BAA Corporate Bond Index yield peaked at 6.15% in early March, in similar fashion to the long-term U.S. Treasury yield. Thus, the corporate bond spread, measured as the difference between the Moody’s BAA Corporate Bond Index yield and the long-term U.S. Treasury yield, remained between 145 and 155 basis points (i.e. 1.45% to 1.55%) through July 2011. As a side note, it is typical that when the economy enters a recession, corporate bond investors will sell their bond positions due to the uncertainty over the repayment of principal and interest from the corporate bond issuer. In addition, as corporate profit margins decline during an economic slowdown, corporate bond spreads generally widen as corporate yields increase. Furthermore, corporate bond spreads can also widen due to a stronger demand for U.S. Treasury bonds which in turn causes long-term Treasury yields to decline. As the end of summer approached, it appeared the market was concerned that the economy would be adversely affected by the lengthy and heated debate over the U.S. debt limit. At the same time, economic indicators were pointing to a slowing economy, and the debt crisis in Europe intensified. In an effort to provide additional accommodative monetary support to the economy, the Fed announced in August that it would keep the federal funds rate near zero through mid-2013. In another effort to boost economic recovery, the Fed announced Operation Twist in September. Operation Twist is a program in which the Fed committed itself to buying long-dated U.S. Treasuries in an effort to lower longer-term yields. The lower long-term yields would help flatten the yield curve, thus providing some potential financial relief to debtors who could refinance at the lower rates. The long-term U.S. Treasury yields declined sharply through September and finally bottomed with a yield of 2.72% in early October. The corporate bond spread also widened as the Treasury yields declined, reaching a peak spread of 242 basis points (2.42%) in early October. It was at this point that we sold out of our long-term Treasury bonds, thereby locking in material gains. Corporate bond yields also declined, but not to the same extent as the decline in the long-term U.S. Treasury yields. However, when the corporate bond spread approached its widest margin, we invested in a number of corporate bonds that we believed were tremendous values. From October 2011 through the end of the fiscal year, many investors, off a wave of positive news on a number of fronts, have become by and large more optimistic on the economic outlook for the bond and stock markets. Coordinated central bank activity in early December 2011 through the opening of swap lines, as well as liquidity provided by the European Central Bank to struggling sovereigns, resulted in an increase in long-term Treasury yields from their lows in late September 2011. Improvement in numerous economic indicators since late last year has also carried over into early 2012. In addition, the Fed has announced that they are extending their pledge to keep the fed funds rate low through 2014. All of these factors, including bond investors seemingly less concerned about a European credit crisis or a possible replay of the 2008-2009 U.S. credit crisis, have helped credit spreads narrow. While this news is positive and significant progress has been made in Europe regarding their sovereign credit issues, we do think that the European economy will continue to struggle its way through issues related to sovereign debt for the foreseeable future. Looking ahead, we continue to see both positive and negative issues affecting the overall market. In addition, we remain committed to our value discipline and will only invest when and where we see values. If the economy does enter a recession, we would expect to 9 see corporate bond spreads widen, thus providing us with an opportunity to use portions of the Fund’s large cash position to increase its exposure to U.S. corporate bonds. However, if the economy continues to improve, we would expect to see higher Treasury yields and thus will be able to put some of the Fund’s large cash position into Treasury bonds selling at value prices. Regardless of whether there is a recession or not, we expect more issues, both foreseen and unforeseen, to continue to affect the financial markets as we look ahead. Furthermore, we believe these many issues will continue to manifest themselves in such a way as to cause volatile swings in market prices, as has been the case over the past several years. In summary, we remain cautious yet optimistic about the road ahead. More importantly, we will continue to be patient and stick to our value discipline. From all of us at the CM Advisors Family of Funds, we appreciate your trust and confidence. Sincerely, CM Fund Advisors Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the CM Advisors Family of Funds (the “Funds”) and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. All investments carry risks, and investment in the Funds’ is no exception. No investment strategy works all the time, and past performance is not necessarily indicative of future performance. You may lose money on your investment in the Funds. Investments in the Funds are also subject to the following risks: market risk, interest rate risk, management style risk, business and sector risk, small cap risk, other investment companies risk and credit risk. More information about these risks and other risks can be found in the Funds’ prospectus. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available at www.cmadvisorsfunds.com or by calling Shareholder Services at 1-888-859-5856. The prospectus should be read carefully before investing. The Funds are distributed by Ultimus Fund Distributors, LLC. * Source: Morningstar, Inc. Morningstar Ratings™ are based on risk-adjusted returns. The Overall Morningstar Rating™ is derived from a weighted average of the performance figures associated with a fund's 3-, 5-, and 10-year (if applicable) Morningstar Rating™ metrics. For each fund with at least a 3-year history, Morningstar calculates a risk-adjusted measure that accounts for variation in a fund’s monthly performance (including the effects of any sales charges), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive a Morningstar ratingTM of 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. 10 CM Advisors Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Fund versus the Russell 3000 Index Average Annual Total Returns (for the periods ended February 29, 2012) 1 Year 5 Years Since Inception(a) CM Advisors Fund - Class I 1.11% -1.53% 3.08% CM Advisors Fund - Class C N/A N/A 1.44%(b) CM Advisors Fund - Class R N/A N/A 1.88%(b) Russell 3000 Index 4.45% 1.77% 7.06%(c) (a) Commencement of operations for Class I shares was May 13, 2003. Commencement of operations for Class C and Class R shares was July 8, 2011. (b) Not annualized. (c) Represents the period from May 13, 2003 (date of commencement of operations for Class I shares) through February 29, 2012. This graph depicts the performance of CM Advisors Fund Class I shares (the “Fund”) versus the Russell 3000 Index. The graph assumes an initial $10,000 investment at May 13, 2003 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. In addition, the graph above represents performance of Class I shares only, which will vary from the performance of Class C and Class R shares to the extent the classes do not have the same expenses or inception dates. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 11 CM Advisors Small Cap Value Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Small Cap Value Fund versus the Russell 2000 Value Index Total Returns (for the period ended February 29, 2012) Since Inception(a) CM Advisors Small Cap Value Fund - Class I -0.17% CM Advisors Small Cap Value Fund - Class C -3.60% CM Advisors Small Cap Value Fund - Class R -3.11% Russell 2000 Value Index -2.55%(b) (a) Commencement of operations for Class I shares was April 15, 2011. Commencement of operations for Class C and Class R shares was July 8, 2011. (b) Represents the period from April 15, 2011 (date of commencement of operations for Class I shares) through February 29, 2012. This graph depicts the performance of the CM Advisors Small Cap Value Fund Class I shares (the “Fund”) versus the Russell 2000 Value Index. The graph assumes an initial $10,000 investment at April 15, 2011 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. In addition, the graph above represents performance of Class I shares only, which will vary from the performance of Class C and Class R shares to the extent the classes do not have the same expenses or inception dates. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns are historical in nature and assume reinvestment of dividends. 12 CM Advisors Opportunity Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Opportunity Fund versus the Russell 2000 Growth Index Average Annual Total Returns (for the periods ended February 29, 2012) 1 Year Since Inception(a) CM Advisors Opportunity Fund -4.47% 0.81% Russell 2000 Growth Index 2.38% 16.11% (a) Commencement of operations was November 1, 2010. This graph depicts the performance of the CM Advisors Opportunity Fund (the “Fund”) versus the Russell 2000 Growth Index. The graph assumes an initial $10,000 investment at November 1, 2010 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns are historical in nature and assume reinvestment of dividends. 13 CM Advisors Fixed Income Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Fixed Income Fund versus the Barclays U.S. Aggregate Index Average Annual Total Returns (for the periods ended February 29, 2012) 1 Year 5 Years Since Inception(a) CM Advisors Fixed Income Fund 6.37% 7.06% 7.86% Barclays U.S. Aggregate Index 8.37% 6.36% 6.34% (a) Commencement of operations was March 24, 2006. This graph depicts the performance of CM Advisors Fixed Income Fund (the “Fund”) versus the Barclays U.S. Aggregate Index. The graph assumes an initial $10,000 investment at March 24, 2006 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 14 CM Advisors Fund Portfolio Information February 29, 2012 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Microsoft Corporation 6.5% Dell, Inc. 3.8% Jacobs Engineering Group, Inc. 3.7% Cisco Systems, Inc. 3.5% Wal-Mart Stores, Inc. 3.5% Wells Fargo & Company 3.2% MDC Holdings, Inc. 2.8% Applied Materials, Inc. 2.8% Intel Corporation 2.8% Toll Brothers, Inc. 2.8% 15 CM Advisors Small Cap Value Fund Portfolio Information February 29, 2012 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Apogee Enterprises, Inc. 3.0% Toll Brothers, Inc. 3.0% MDC Holdings, Inc. 2.9% Steelcase, Inc. ­­– Class A 2.9% CDI Corporation 2.7% Orion Marine Group, Inc. 2.5% Universal Forest Products, Inc. 2.5% Encore Wire Corporation 2.5% Granite Construction, Inc. 2.5% Insteel Industries, Inc. 2.5% 16 CM Advisors Opportunity Fund Portfolio Information February 29, 2012 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets SPDR Gold Trust 5.5% Direxion Daily Small Cap Bear 3X Shares 3.5% Central GoldTrust 3.3% iPath Dow Jones-USB Cocoa Subindex Total ReturnSM ETN 3.0% LifeVantage Corporation 2.8% Mitcham Industries, Inc. 2.7% OCZ Technology Group, Inc. 2.7% DUSA Pharmaceuticals, Inc. 2.6% Gran Tierra Energy, Inc. 1.9% FreightCar America, Inc. 1.9% 17 CM Advisors Fixed Income Fund Portfolio Information February 29, 2012 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets Alcoa, Inc., 5.87%, due 02/23/22 1.3% Western Union Company (The), 6.20%, due 11/17/36 1.2% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 1.2% Rowan Companies, Inc., 7.875%, due 08/01/19 1.1% Advance Auto Parts, Inc., 5.75%, due 05/01/20 1.1% American Express Company, 7.00%, due 03/19/18 1.0% Transocean, Inc., 7.375%, due 04/15/18 1.0% UnitedHealth Group, Inc., 6.00%, due 02/15/18 1.0% ArcelorMittal, 4.50%, due 02/25/17 1.0% Weatherford International Ltd., 7.00%, due 03/15/38 1.0% 18 CM Advisors Fund Schedule of Investments February 29, 2012 COMMON STOCKS — 81.8% Shares Value Consumer Discretionary — 11.0% Auto Components — 0.0%(a) Drew Industries, Inc. * $ Distributors — 0.8% Core-Mark Holding Company, Inc. Hotels, Restaurants & Leisure — 0.0%(a) WMS Industries, Inc. * Household Durables — 5.6% MDC Holdings, Inc. Toll Brothers, Inc. * Media — 1.2% Comcast Corporation - Class A Special Walt Disney Company (The) Multiline Retail — 0.9% Target Corporation Specialty Retail — 2.5% Staples, Inc. Consumer Staples — 4.2% Food & Staples Retailing — 4.0% Safeway, Inc. Wal-Mart Stores, Inc. Personal Products — 0.2% LifeVantage Corporation * Energy — 4.3% Energy Equipment & Services — 1.3% Tidewater, Inc. Oil, Gas & Consumable Fuels — 3.0% Exxon Mobil Corporation Valero Energy Corporation Financials — 8.4% Commercial Banks — 3.2% Wells Fargo & Company Consumer Finance — 1.2% American Express Company Insurance — 4.0% Berkshire Hathaway, Inc. - Class B * Marsh & McLennan Companies, Inc. 19 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 81.8% (Continued) Shares Value Financials — 8.4% (Continued) Insurance — 4.0% (Continued) SeaBright Holdings, Inc. $ Selective Insurance Group, Inc. Health Care — 2.3% Health Care Equipment & Supplies — 1.1% Medtronic, Inc. Health Care Providers & Services — 0.6% VCA Antech, Inc. * Life Sciences Tools & Services — 0.6% Thermo Fisher Scientific, Inc. * Industrials — 23.4% Aerospace & Defense — 0.3% Innovative Solutions & Support, Inc. * Building Products — 3.2% Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. * Insteel Industries, Inc. Universal Forest Products, Inc. Commercial Services & Supplies — 3.3% ABM Industries, Inc. Cintas Corporation Steelcase, Inc. - Class A Construction & Engineering — 6.6% Granite Construction, Inc. Jacobs Engineering Group, Inc. * Orion Marine Group, Inc. * Electrical Equipment — 2.9% Emerson Electric Company Encore Wire Corporation Powell Industries, Inc. * Servotronics, Inc. Industrial Conglomerates — 2.1% 3M Company General Electric Company Machinery — 2.5% Harsco Corporation L.S. Starrett Company (The) Lydall, Inc. * 20 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 81.8% (Continued) Shares Value Industrials — 23.4% (Continued) Professional Services — 2.1% CDI Corporation $ Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 0.4% Lawson Products, Inc. Information Technology — 27.3% Communications Equipment — 3.6% Cisco Systems, Inc. PCTEL, Inc. Computers & Peripherals — 4.2% Dell, Inc. * Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components — 5.5% Benchmark Electronics, Inc. * Corning, Inc. Maxwell Technologies, Inc. * Molex, Inc. Newport Corporation * Perceptron, Inc. * Planar Systems, Inc. * Vishay Precision Group, Inc. * IT Services — 1.2% Paychex, Inc. Semiconductors & Semiconductor Equipment — 6.3% Applied Materials, Inc. Cohu, Inc. Intel Corporation Rudolph Technologies, Inc. * Software — 6.5% Microsoft Corporation Materials — 0.9% Metals & Mining — 0.9% Newmont Mining Corporation Total Common Stocks (Cost $89,538,240) $ 21 CM Advisors Fund Schedule of Investments (Continued) WARRANTS — 0.1% Shares Value Wells Fargo & Company * (Cost $130,130) $ MONEY MARKET FUNDS — 18.7% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $24,077,659) $ Total Investments at Value — 100.6% (Cost $113,746,029) $ Liabilities in Excess of Other Assets — (0.6%) ) Net Assets — 100.0% $ * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) Variable rate security. The rate shown is the 7-day effective yield as of February 29, 2012. See accompanying notes to financial statements. 22 CM Advisors Small Cap Value Fund Schedule of Investments February 29, 2012 COMMON STOCKS — 87.0% Shares Value Consumer Discretionary — 11.9% Auto Components — 1.4% Drew Industries, Inc. * $ Distributors — 2.1% Core-Mark Holding Company, Inc. Diversified Consumer Services — 0.8% Learning Tree International, Inc. * Hotels, Restaurants & Leisure — 1.7% WMS Industries, Inc. * Household Durables — 5.9% MDC Holdings, Inc. Toll Brothers, Inc. * Consumer Staples — 0.7% Personal Products — 0.7% LifeVantage Corporation * Energy — 1.3% Energy Equipment & Services — 1.3% Gulf Island Fabrication, Inc. Tidewater, Inc. Financials — 3.5% Commercial Banks — 1.1% Glacier Bancorp, Inc. Insurance — 2.4% AMERISAFE, Inc. * SeaBright Holdings, Inc. Selective Insurance Group, Inc. Health Care — 2.3% Health Care Providers & Services — 2.3% VCA Antech, Inc. * Industrials — 47.8% Aerospace & Defense — 2.9% Curtiss-Wright Corporation Innovative Solutions & Support, Inc. * Building Products — 9.8% Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. * Insteel Industries, Inc. Quanex Building Products Corporation 23 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 87.0% (Continued) Shares Value Industrials — 47.8% (Continued) Building Products — 9.8% (Continued) Universal Forest Products, Inc. $ Commercial Services & Supplies — 5.0% ABM Industries, Inc. Steelcase, Inc. - Class A Construction & Engineering — 8.0% EMCOR Group, Inc. Granite Construction, Inc. Layne Christensen Company * Orion Marine Group, Inc. * Electrical Equipment — 6.9% Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Machinery — 7.5% Astec Industries, Inc. * Flow International Corporation * Harsco Corporation Kaydon Corporation L.S. Starrett Company (The) Lydall, Inc. * Professional Services — 5.5% CDI Corporation Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 2.2% Lawson Products, Inc. Information Technology — 17.5% Communications Equipment — 0.6% PCTEL, Inc. Computers & Peripherals — 0.9% Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components — 11.0% Benchmark Electronics, Inc. * Electro Scientific Industries, Inc. FEI Company * Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. * Planar Systems, Inc. * 24 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 87.0% (Continued) Shares Value Information Technology — 17.5% (Continued) Electronic Equipment, Instruments & Components — 11.0% (Continued) Vishay Precision Group, Inc. * $ Semiconductors & Semiconductor Equipment — 5.0% Cohu, Inc. CyberOptics Corporation * International Rectifier Corporation * Rudolph Technologies, Inc. * Materials — 2.0% Metals & Mining — 2.0% Synalloy Corporation Total Common Stocks (Cost $6,953,121) $ MONEY MARKET FUNDS — 12.8% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $1,181,452) $ Total Investments at Value — 99.8% (Cost $8,134,573) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of February 29, 2012. See accompanying notes to financial statements. 25 CM Advisors Opportunity Fund Schedule of Investments February 29, 2012 COMMON STOCKS — 50.4% Shares Value Consumer Discretionary — 2.0% Hotels, Restaurants & Leisure — 1.4% Multimedia Games Holding Company, Inc. * $ Specialty Retail — 0.6% TravelCenters of America, LLC * Consumer Staples — 3.7% Food Products — 0.9% Smart Balance, Inc. * Personal Products — 2.8% LifeVantage Corporation * Energy — 5.7% Energy Equipment & Services — 2.7% Mitcham Industries, Inc. * Oil, Gas & Consumable Fuels — 3.0% Gran Tierra Energy, Inc. * Synergy Resources Corporation * Health Care — 6.9% Biotechnology — 3.6% DUSA Pharmaceuticals, Inc. * Spectrum Pharmaceuticals, Inc. * Health Care Equipment & Supplies — 1.8% Cynosure, Inc. - Class A * Pharmaceuticals — 1.5% Questcor Pharmaceuticals, Inc. * Industrials — 9.7% Airlines — 1.0% Spirit Airlines, Inc. * Electrical Equipment — 1.4% EnerSys * Machinery — 4.4% Cascade Corporation Flow International Corporation * FreightCar America, Inc. Road & Rail — 2.9% Celadon Group, Inc. Saia, Inc. * 26 CM Advisors Opportunity Fund Schedule of Investments (Continued) COMMON STOCKS — 50.4% (Continued) Shares Value Information Technology — 18.5% Communications Equipment — 2.6% CalAmp Corporation * $ Network Engines, Inc. * Computers & Peripherals — 2.7% OCZ Technology Group, Inc. * Electronic Equipment, Instruments & Components — 1.4% Insight Enterprises, Inc. * Internet Software & Services — 3.4% Autobytel, Inc. * InfoSpace, Inc. * IT Services — 3.4% FleetCor Technologies, Inc. * Heartland Payment Systems, Inc. Semiconductors & Semiconductor Equipment — 1.4% Cirrus Logic, Inc. * Software — 3.6% Cadence Design Systems, Inc. * KongZhong Corporation - ADR * Mitek Systems, Inc. * Materials — 3.9% Chemicals — 1.8% CVR Partners, L.P. Metals & Mining — 2.1% Revett Minerals, Inc. * Seabridge Gold, Inc. * Total Common Stocks (Cost $808,021) $ CLOSED-END FUNDS — 3.3% Shares Value Central GoldTrust * (Cost $56,178) $ 27 CM Advisors Opportunity Fund Schedule of Investments (Continued) EXCHANGE-TRADED FUNDS — 9.0% Shares Value Direxion Daily Small Cap Bear 3X Shares * $ SPDR Gold Trust * Total Exchange-Traded Funds (Cost $197,008) $ EXCHANGE-TRADED NOTES (ETN) — 3.0% Shares Value iPath Dow Jones-UBS Cocoa Subindex Total ReturnSM ETN * (Cost $68,101) $ MONEY MARKET FUNDS — 32.3% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $544,464) $ Total Investments at Value — 98.0% (Cost $1,673,772) $ Other Assets in Excess of Liabilities — 2.0% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of February 29, 2012. See accompanying notes to financial statements. 28 CM Advisors Fixed Income Fund Schedule of Investments February 29, 2012 CORPORATE BONDS — 42.6% Par Value Value Consumer Discretionary — 7.6% Auto Components — 0.5% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 0.9% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.9% MDC Holdings, Inc., 5.625%, due 02/01/20 Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers Finance Corporation, 5.15%, due 05/15/15 Media — 2.3% Comcast Corporation, 6.30%, due 11/15/17 5.70%, due 05/15/18 Gannett Company, Inc., 6.375%, due 04/01/12 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 6.55%, due 11/15/37 Tele-Communications, Inc., 10.125%, due 04/15/22 Multiline Retail — 0.7% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 2.3% Advance Auto Parts, Inc., 5.75%, due 05/01/20 Home Depot, Inc. (The), 5.40%, due 03/01/16 5.875%, due 12/16/36 Staples, Inc., 9.75%, due 01/15/14 Consumer Staples — 4.9% Beverages — 1.3% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food & Staples Retailing — 1.0% Wal-Mart Stores, Inc., 6.50%, due 08/15/37 Food Products — 1.0% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products — 0.4% Clorox Company (The), 5.45%, due 10/15/12 29 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 42.6% (Continued) Par Value Value Consumer Staples — 4.9% (Continued) Personal Products — 1.2% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 $ $ Energy — 5.1% Energy Equipment & Services — 4.0% Rowan Companies, Inc., 7.875%, due 08/01/19 Transocean, Inc., 7.375%, due 04/15/18 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 7.00%, due 03/15/38 9.875%, due 03/01/39 Oil, Gas & Consumable Fuels — 1.1% Valero Energy Corporation, 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials — 2.8% Commercial Banks — 0.6% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 1.3% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Real Estate Investment Trusts (REIT) — 0.9% Weyerhaeuser Company, 7.375%, due 03/15/32 Health Care — 1.8% Health Care Providers & Services — 1.0% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 0.8% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 5.7% Aerospace & Defense — 0.3% United Technologies Corporation, 5.375%, due 12/15/17 Building Products — 1.0% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 7.75%, due 08/01/29 30 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 42.6% (Continued) Par Value Value Industrials — 5.7% (Continued) Commercial Services & Supplies — 0.9% Pitney Bowes, Inc., 5.75%, due 09/15/17 $ $ R.R. Donnelley & Sons Company, 6.125%, due 01/15/17 11.75%, due 02/01/19 Electrical Equipment — 0.7% Emerson Electric Company, 5.25%, due 10/15/18 Machinery — 0.1% Dover Corporation, 5.45%, due 03/15/18 Professional Services — 0.8% Dun & Bradstreet Corporation (The), 6.00%, due 04/01/13 Equifax, Inc., 7.00%, due 07/01/37 Road & Rail — 1.9% Canadian Pacific Railroad Company, 7.25%, due 05/15/19 CSX Corporation, 6.25%, due 03/15/18 Union Pacific Corporation, 5.70%, due 08/15/18 Information Technology — 4.4% Computers & Peripherals — 0.5% Dell, Inc., 5.65%, due 04/15/18 Electronic Equipment, Instruments & Components — 1.4% Avnet, Inc., 6.625%, due 09/15/16 Corning, Inc., 6.85%, due 03/01/29 7.25%, due 08/15/36 IT Services — 2.5% International Business Machines Corporation, 7.625%, due 10/15/18 Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Materials — 9.6% Chemicals — 1.7% Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Lubrizol Corporation (The), 6.50%, due 10/01/34 31 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 42.6% (Continued) Par Value Value Materials — 9.6% (Continued) Construction Materials — 1.1% Vulcan Materials Company, 6.40%, due 11/30/17 $ $ 7.50%, due 06/15/21 Containers & Packaging — 1.0% Ball Corporation, 7.375%, due 09/01/19 Metals & Mining — 5.8% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 ArcelorMittal, 4.50%, due 02/25/17 Commercial Metals Company, 6.50%, due 07/15/17 7.35%, due 08/15/18 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 6.85%, due 11/15/36 Utilities — 0.7% Multi-Utilities — 0.7% Consolidated Edison, Inc., 5.85%, due 04/01/18 Total Corporate Bonds (Cost $34,601,367) $ U.S. GOVERNMENT OBLIGATIONS — 48.8% Par Value Value U.S. Treasury Bills (a) — 48.8% 0.04%, due 05/03/12 $ $ 0.06%, due 05/31/12 Total U.S. Government Obligations (Cost $45,994,330) $ CLOSED-END FUNDS — 1.0% Shares Value Pioneer High Income Trust $ Western Asset Managed High Income Fund, Inc. Total Closed-End Funds (Cost $855,726) $ 32 CM Advisors Fixed Income Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 8.0% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $7,518,647) $ Total Investments at Value — 100.4% (Cost $88,970,070) $ Liabilities in Excess of Other Assets — (0.4%) ) Net Assets — 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security. The rate shown is the 7-day effective yield as of February 29, 2012. See accompanying notes to financial statements. 33 CM Advisors Family of Funds Statements of Assets and Liabilities February 29, 2012 CM Advisors Fund CM Advisors Small Cap Value Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for capital shares sold — Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed — Payable to Advisor (Note 5) — Accrued distribution fees (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed (Distributions in excess of) net investment income Accumulated net realized losses from security transactions ) ) Net unrealized appreciation on investments Net assets $ $ See accompanying notes to financial statements. 34 CM Advisors Family of Funds Statements of Assets and Liabilities (Continued) February 29, 2012 CM Advisors Fund CM Advisors Small Cap Value Fund PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ PRICING OF CLASS R SHARES Net assets applicable to Class R shares $ $ Class R shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 35 CM Advisors Family of Funds Statements of Assets and Liabilities February 29, 2012 CM Advisors Opportunity Fund CM Advisors Fixed Income Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for investment securities sold — Receivable for capital shares sold Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed — Payable to Advisor (Note 5) — Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed (Accumulated) net investment income (loss) ) Accumulated net realized losses from security transactions ) — Net unrealized appreciation (depreciation) on investments ) Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 36 CM Advisors Family of Funds Statements of Operations Year Ended February 29, 2012(a) CM Advisors Fund CM Advisors Small Cap Value Fund INVESTMENT INCOME Dividends $ $ Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Registration fees Trustees’ fees and expenses Fund accounting fees (Note 5) Transfer agent fees (Note 5) Professional fees Custody and bank service fees Postage and supplies Insurance expense Printing of shareholder reports Pricing fees Distributor service fees (Note 5) Distribution fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived and expenses reimbursed by Advisor (Note 5) ) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) ) Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ (a) Except for CM Advisors Small Cap Value Fund, which represents the period from commencement of operations (April 15, 2011) through February 29, 2012. See accompanying notes to financial statements. 37 CM Advisors Family of Funds Statements of Operations Year Ended February 29, 2012 CM Advisors Opportunity Fund CM Advisors Fixed Income Fund INVESTMENT INCOME Dividends $ $ Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Trustees’ fees and expenses Fund accounting fees (Note 5) Registration fees Professional fees Transfer agent fees (Note 5) Custody and bank service fees Postage and supplies Pricing fees Insurance expense Printing of shareholder reports Distributor service fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived and expenses reimbursed by Advisor (Note 5) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ See accompanying notes to financial statements. 38 CM Advisors Fund Statements of Changes in Net Assets Year Ended February 29, Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I ) ) Distributions from net investment income, Class R ) — Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from Class I share transactions ) ) CLASS C Proceeds from shares sold — CLASS R Proceeds from shares sold — Net asset value of shares issued in reinvestment of distributions to shareholders 57 — Increase in net assets from Class R share transactions — TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ See accompanying notes to financial statements. 39 CM Advisors Small Cap Value Fund Statement of Changes in Net Assets Period Ended February 29, 2012(a) FROM OPERATIONS Net investment income $ Net realized losses from security transactions ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I ) Distributions in excess of net investment income, Class I ) Distributions from net realized gains, Class I ) Distributions from net realized gains, Class C ) Distributions from net realized gains, Class R ) Decrease in net assets from distributions to shareholders ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) Net increase in net assets from Class I share transactions CLASS C Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Increase in net assets from Class C share transactions CLASS R Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Increase in net assets from Class R share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ DISTRIBUTIONS IN EXCESS OFNET INVESTMENT INCOME $ (a) Represents the period from commencement of operations (April 15, 2011) through February 29, 2012. See accompanying notes to financial statements. 40 CM Advisors Opportunity Fund Statements of Changes in Net Assets Year Ended February 29, Period Ended February 28, 2011(a) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net realized gains ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ $ — CAPITAL SHARE ACTIVITY Shares sold Shares reinvested — Shares redeemed ) (1 ) Net increase in shares outstanding Shares outstanding, beginning of period — Shares outstanding, end of period (a) Represents the period from commencement of operations (November 1, 2010) through February 28, 2011. See accompanying notes to financial statements. 41 CM Advisors Fixed Income Fund Statements of Changes in Net Assets Year Ended February 29, Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 42 CM Advisors Fund Class I Financial Highlights Per share data for a Class I share outstanding throughout each year: Years Ended February 29, 2012 February 28, 2011 February 28, 2010 February 28, 2009 February 29, 2008 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — — — ) ) Total distributions ) Proceeds from redemption fees collected (Note 2) (a) (a) (a) (a) (a) Net asset value at end of year $ Total return (b) 1.11% 18.43% 57.39% (41.21%
